UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6666



ANDRE FLENNARD JONES EL,

                                              Plaintiff - Appellant,

          versus


STAN G. BERRY, Sheriff/Warden In Charge,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-218-2)


Submitted:   August 12, 2005             Decided:   September 7, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Flennard Jones El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Andre Flennard Jones El appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We

have     reviewed   the   record   and     find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Jones El v. Berry, No. CA-05-218-2 (E.D. Va. filed

Apr. 14, 2005 & entered Apr. 15, 2005).           We deny Jones El’s motion

for the appointment of counsel.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                   - 2 -